Title: To James Madison from James Monroe, 15 April 1804
From: Monroe, James
To: Madison, James



No. 22.
Sir
London April 15. 1804.
Soon after my last I requested an interview with Lord Hawkesbury which took place on the 2d instant, in which I informed him, that I had received your instructions to propose to his government, the regulation by Convention, of certain points which I was persuaded both countries would find their advantage in placing on explicit and equitable ground. I stated to his Lordship the concerns it was desired thus to regulate in which I complied strictly with your views, and assured him that the object of the President was to fix the friendship of the two Nations on the most solid basis by removing every cause which had a tendency, in their intercourse or other relations especially in time of war, to disturb it. In the conversation I entered into detail on every point, in which I was met by his Lordship with an apparent candour, the sincerity of which I had no reason to doubt, which manifested a disposition equally strong in favour of the professed and indeed real object of the proposed negotiation. He requested me in the conclusion to furnish him a project, which he promised to submit to his cabinet and to communicate to me the result of its deliberations on it, as soon as he could. I have since sent him a project but too recently to admit my obtaining an answer to it. I am inclined to think from what passed in the conference that some advantage may be fairly expected from the negotiation. His Lordship did not bind himself to any thing it is true, he even went so far as to express a wish that the principles of our treaty of 1794. might be adopted in the present Convention where they applied, and an expectation that if the accomodation which had been given in certain cases to the Northern powers, should be stipulated in our favor, that we should accord fully what they had yeilded in return. Altho’ I was very desirous to do justice to the moderate and friendly views of our government on the occasion, yet I did not fail to give him to understand that I could not accede to his idea in either case. I shall endeavour to bring the business to a conclusion and apprize you of the result as soon as possible, when I shall also communicate fully and in detail an account of what passes between us in the course of the transaction.
Not many of our vessels have been interrupted in their commerce with France or Holland. Not one that I recollect has been condemned. Some of them have been brought in and under various pretexts which have generally been discharged without a long detention. I send you a copy of my correspondence with Lord Hawkesbury on the subject ⟨of⟩ the Brutus, Captain Haley, in which you find that ample recompense ⟨is⟩ promised for the injury complained of.

I have the pleasure to enclose you a copy of a communication from Mr. de König Chargé des affaires of the King of Sweden at Constantinople in which he promises his good offices to obtain by intermediation with the Porte the liberation of our citizens lately taken prisoners in the Philadelphia frigate by the Bey of Tripoli. Having Known Mr. de Konig form⟨erly⟩ in France he voluntarily offered his good offices on this occasion, on Learni⟨ng⟩ of the disaster.
I have also the pleasure to transmit you a copy of a letter from Mr Harris our Consul at St. Petersburg, with one from the minister of the Emperor, which contains a very strong testimonial of his friendship for the U. States. The assurance which he gives of the good offices of His Majesty with the Ottoman Porte to obtain of the Bey of Tripoli, the discharge of the men and restitution of the Frigate induced me to make my acknowledgments to his Ambassador here, of the sensibility which I felt to an act which was so humane and honorable to the author. I was led to this by the consideration that as Mr Harris was only vested with the character of a consul such an expression from a person in my place might produce an immediate good effect. I flattered myself that the Knowledge of the friendly disposition of the Emperor towards us might be even serviceable here.
The King still continues indisposed, tho’ in what degree is uncertain. In other respects the state of affairs has not varied since my last. I am with great respect and esteem, Your very obedient servant.
Jas. Monroe
